Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 4, 2007                                                                                          Clifford W. Taylor,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Elizabeth A. Weaver
                                                                                                            Marilyn Kelly
  128161(85)                                                                                           Maura D. Corrigan
                                                                                                     Robert P. Young, Jr.
                                                                                                     Stephen J. Markman,
                                                                                                                    Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                  SC: 128161
  v                                                               COA: 250000
                                                                  Oakland CC: 02-183044-FH
  RAYMOND A. MCCULLER,
             Defendant-Appellant.
  ___________________________________

        On order of the Chief Justice, the motion by the Wayne County Prosecuting
  Attorney for leave to file a brief amicus curiae is considered and it is GRANTED.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 4, 2007                         _________________________________________
                                                                             Clerk